Case 1:19-cv-00485-MJT-KFG Document 9 Filed 08/21/20 Page 1 of 2 PageID #: 73




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

RONNIE R. CAESAR, M.D.,                         §
                                                §
       Plaintiff,                               §
                                                §    CIVIL ACTION 1:19-CV-485
v.                                              §
                                                §
WELLS FARGO BANK, N.A.,                         §
                                                §
       Defendant.                               §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                           ON MOTION TO DISMISS

       Pursuant to 28 U.S.C. § 636 and the Local Rules for the United States District Court for

the Eastern District of Texas, this matter was referred to United States Magistrate Judge Keith F.

Giblin for entry of findings and recommendation on case-dispositive motions and determination

of non-dispositive matters. On July 14, 2020, Judge Giblin entered his report and recommendation

recommending that the Court grant Defendant’s motion to dismiss, with prejudice. (Doc. 7). The

Plaintiff did not file any objections. The court concludes that the magistrate judge correctly

identified, discussed, and analyzed the bases for dismissal that Defendant identified.

       It is therefore ORDERED that the report and recommendation is ADOPTED. (Doc. 7).

Accordingly, the Court ORDERS that Defendant’s motion to dismiss, with prejudice, is




                                                 1
Case 1:19-cv-00485-MJT-KFG Document 9 Filed 08/21/20 Page 2 of 2 PageID #: 74



GRANTED. (Doc. 4). This constitutes a final judgment for purposes of appeal. Lastly, the Clerk

is ORDERED to CLOSE this case.


                          SIGNED this 21st day of August, 2020.




                                                      ____________________________
                                                      Michael J. Truncale
                                                      United States District Judge




                                              2
